Citation Nr: 1433118	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-49 314	)	DATE
	)
	)

THE ISSUES

1.  Whether the denial of service connection for the residuals of a neck injury in a November 5, 1987 decision of the Board of Veterans' Appeals (Board) should be revised or reversed on the basis of clear and unmistakable error (CUE). 

2.  Whether the denial of service connection for the residuals of a low back injury in a November 5, 1987 decision of the Board should be revised or reversed on the basis of CUE.

3.  Whether the denial of service connection for the residuals of frostbite of the feet in a November 5, 1987 decision of the Board should be revised or reversed on the basis of CUE.

4.  Whether the denial of service connection for cellulitis of the legs in a November 5, 1987 decision of the Board should be revised or reversed on the basis of CUE.

5.  Whether the denial of a compensable rating for duodenitis in a November 5, 1987 decision of the Board should be revised or reversed on the basis of CUE.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran, who is the Moving Party in this case, had active service from August 1966 to August 1968 and from October 1968 to September 1974.  He had service in Vietnam, and his awards and decorations include the Purple Heart. 

This matter comes before the Board based on a July 2010 motion filed by the Moving Party which sought a revision of a November 5, 1987 Board decision on the basis of clear and unmistakable error.

The Moving Party was represented by a private attorney at the time the July 2010 motion was filed.  A December 2013 letter from the attorney's law firm, Community Legal Services of Mid-Florida, informed the Board that she was no longer employed at that firm, and that the Moving Party's case had been "closed" by the firm.  Because the issues on appeal were never certified to the Board by a regional office, the withdrawal was deemed valid.  38 C.F.R. §§ 14.631(f)(1), 20.608(a) (2013).  The Board provided the Moving Party a letter to this effect in January 2014.  He was notified that he had 30 days in which to appoint a new representative.  If there was no reply in 30 days, he was told that the Board would assume he wished to represent himself.  There has been no reply, and the Moving Party will represent himself in this matter. 


FINDINGS OF FACT

1.  In November 5, 1987 decision, the Board denied entitlement to service connection for the residuals of a neck injury, the residuals of a low back injury, the residuals of frostbite, and cellulitis, and denied entitlement to a compensable rating for service connected duodenitis.  

2.  In July 2010, a motion for revision of the November 5, 1987 Board decision was filed.  

3.  With respect to the issues of entitlement to service connection for the residuals of a neck injury, the residuals of a low back injury, the residuals of frostbite, and cellulitis, the Moving Party has failed to establish any kind of error of fact or law in the November 5, 1987 Board decision that when called to the attention of later reviewers compels the conclusion that the result would have been manifestly different but for the error.  

4.  The November 5, 1987 Board decision that denied entitlement to service connection for the residuals of a neck injury, the residuals of a low back injury, the residuals of frostbite, and cellulitis was supported by evidence then of record; it is not shown that the correct facts as they were known at the time were not before the Board or that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied. 

5.  With respect to the issue of entitlement to a compensable evaluation for duodenitis, the Moving Party has failed to allege any specific error in the November 5, 1987 Board decision.  


CONCLUSIONS OF LAW

1.  The November 5, 1987 Board decision that denied entitlement to service connection for the residuals of a neck injury does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).

2.  The November 5, 1987 Board decision that denied entitlement to service connection for the residuals of a low back injury does not contain clear and unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.

3.  The November 5, 1987 Board decision that denied entitlement to service connection for the residuals of frostbite does not contain clear and unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.

4.  The November 5, 1987 Board decision that denied entitlement to service connection for cellulitis does not contain clear and unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.

5.  The motion alleging clear and unmistakable error in the Board's November 5, 1987 decision that denied a compensable rating for duodenitis has no legal merit and is dismissed.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that notice and assistance requirements of the Veterans Claims Assistance Act of 2000 are not applicable to motions alleging clear and unmistakable error (CUE).  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

Under 38 U.S.C.A. § 7111, the Board has the authority to revise a prior Board decision on the grounds of CUE.  A motion in which review is requested based on CUE in a Board decision may be filed at any time after the underlying decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'" Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome of the decision.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c). 

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A review for CUE must be based on the record and the law that existed at the time the decision was made.  38 C.F.R. § 20.1403(b)(1).

A motion alleging CUE must set forth clearly and specifically the alleged errors of fact or law in the prior Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. 38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

As a threshold matter, the Board finds that the arguments advanced by the Moving Party in July 2010 allege CUE with the requisite specificity for the four claims for service connection.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The other requirements for a motion to include providing the Veteran's name and claims number, the date of the Board decision, and the specific issues that are the subject of the motion have also been met.  38 C.F.R. § 20.1404.  The Board will therefore adjudicate the merits of these claims.  

As discussed below, the Moving Party has alleged that the November 1987 Board decision contained four specific errors.  The Moving Party has not provided any specific allegation of error regarding the denial of the claim for an increased rating for duodenitis.  

First Alleged Error

The first alleged error is that the Board failed to consider the combat presumptions found in 38 U.S.C.A. § 1154(b).  

That statute provided in 1987, as it does today, that in the case of any veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002) (formerly 38 U.S.C.A. § 354).  

A review of the November 5, 1987 Board decision shows that 38 U.S.C. § 354(b) (1982) was neither cited nor discussed.  However, the failure to do so is not CUE, as it is not absolutely clear that a different result would have ensued.  38 C.F.R. § 20.1403(c).

In regards to the claims for service connection for a neck disability, a low back disability, and cellulitis, the evidence before the Board in November 1987 included previous rating decisions that granted service connection for shell fragment wounds to the buttocks and right elbow.  It also included the Veteran's service treatment records, which were negative for a neck injury or disability.  The service treatment records did include several reports of treatment for low back pain and cellulitis.  The September 1974 discharge examination stated the spine was normal, but also noted low back pain that was "probably" secondary to the Veteran's shell fragment wounds.  

An October 1974 VA examination was also negative for a current disability, but included a finding that the Veteran's low back pains were probably secondary to fragment wounds.  An August 1986 VA examination noted current disabilities of both the lumbosacral and cervical spines.  The examiner stated there was no way of saying whether this occurred in service or not, but added that an injury of this type would not have gone long without medical treatment as it would have been quite painful at the time of the injury.  The cellulitis had healed without any further troubles.  The decision also reported testimony at a March 1987 hearing where the Veteran described being blown up into the air in the same incident in which he sustained his shell fragment wounds and then landing on his neck and shoulder blades.  

The provisions of 38 U.S.C.A. § 1154(b) aide a combat veteran by relaxing the evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent evidence of a current disability and a nexus between that disability and those service events.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

In this case, the November 5, 1987 Board decision did not deny the Veteran's claim for service connection for the residuals of a neck disability, a back disability, or cellulitis on the basis that there was no injury or treatment in service.  Instead, the Board's acknowledged treatment in service, but state that all abnormal clinical findings of the neck, back, and for cellulitis during service were acute and transitory, and resolved without any residual disability.  The Board also found that "The clinical abnormalities of the cervical and lumbosacral spine identified since service are not shown to be related to any in-service trauma."  

The Board further determined that the "pertinent clinical evidence in the claims file does not show the presence of chronic cellulitis of either lower extremity... ."  Therefore, even if the Board had explicitly considered 38 U.S.C. § 1154(b) it could have denied the claims based on the absence of current disability (in the case of cellulitis) or nexus (in the case of the back and neck claims).  The failure to apply 38 U.S.C. § 1154(b) was not outcome determinative, and was therefore not CUE.  

In regards to the claim for service connection for the residuals of frostbite, the evidence considered by the Board in November 1987 shows that the Veteran claimed to have sustained his frostbite while stationed in the United States, and not while on combat.  The provisions of 38 U.S.C. § 354(b) (1982) were not relevant to that claim.  Similarly, these provisions are not relevant to a claim for an increased rating.  Failure to apply this law is not CUE in the claim for service connection for the residuals of frostbite or the claim for an increased rating for duodenitis.  

Second Alleged Error

The second error alleged by the Moving Party is that the Board failed to consider the provisions of 38 U.S.C.A. § 1111.  This statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002) (formerly 38 U.S.C.A. § 311). 

The Moving Party notes that his service entrance examination was negative for any disabilities.  In contrast, his September 1974 discharge examination referred to recurrent abdominal pain, visual defect, lower back pain probably due to a fragment wound, and status post multiple fragment wounds.  He argues that as these disabilities were not noted on the entrance examination, they are presumed to have been incurred during service.  

First, a claim involving a visual defect was not before the Board in November 1987.  Furthermore, entitlement to service connection for recurrent abdominal pain in the form of duodenitis and status post multiple fragment wounds was already established.  

The lower back pain noted on the discharge examination was relevant to the service connection claim that remained before the Board in November 1987.  However, any failure to discuss the presumption of soundness is not CUE.  The November 5, 1987 Board decision did not find that the Veteran's claimed low back disability existed prior to entering active service.  It essentially treated the Veteran as sound at service entry.  Instead, the Board acknowledged the findings of the September 1974 discharge examination, but decided that the clinical findings regarding the back were acute and transitory, and resolved without any residual disability.  The Board also determined that the Veteran's current low back disability was not related to any in-service trauma.  Therefore, the Veteran's soundness when entering service was never at issue and there was no error with regard to the presumption of soundness.  Similarly, the Board treated the Veteran as sound on service entry with regard to the claims for service connection for a neck disability, cellulitis, or the residuals of frostbite and an increased rating for duodenitis.  No additional discussion of this alleged error in the context of those claims is required.  

Third Alleged Error

The Moving Party alleges that the November 5, 1987 Board decision committed CUE by failing to address evidence that was favorable to him that was of record at the time of the November 5, 1987 Board decision.  Specifically, he argues that the Board failed to consider a private examination from Dr. A. dated August 30, 1977.  The Moving Party notes that Dr. A. found that he was suffering from "Chronic Low Back Syndrome.  Probably Radiculopathy, lower lumbar region, probably L4-5, S-1, more on the left than right.  Residuals of severe soft tissue injuries and shrapnel wounds of the buttocks with foreign body."  The comments of Dr. A. to the effect that "This patient, in my opinion, has permanent residuals from his service connected injuries within the range of 10-15%." were also alleged to have been ignored.  The Moving Party argues that the findings of this examination are proof that he had a chronic back disability prior to his involvement in a 1981 automobile accident, and that this disability could have only been due to service.  

A review of the November 5, 1987 Board decision shows that the examination from Dr. A. was reported, and that the diagnosis of chronic low back syndrome with radiculopathy was cited.  The Board decision did not include the statements about severe soft tissue injuries and shrapnel wounds, or the opinion that the Veteran has permanent residuals due to "...service connected injuries... ."  However, the failure to cite and discuss this evidence in greater detail is not CUE.  

At the time of the August 1977 examination by Dr. A., service connection had already been established for the residuals of shell fragment wounds to the Veteran's buttocks and right elbow.  Although the diagnoses by Dr. A. included chronic low back syndrome and radiculopathy as well as the shell fragment wounds, the doctor did not express any opinion relating the low back disability to either active service or the soft tissue injuries and shrapnel wounds.  Dr. A. did not explicitly link the low back syndrome to be a service connected injury or disability.  Dr. A.'s report was not clear, but could have been read as referring to the disabilities for which service connection had already been established by VA when he estimated the degree of permanent residuals.  To choose one interpretation over the other amounts to a weighing of the evidence, and is not CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In addition, the August 1977 examination, reportedly found that the cervical spine was normal.  There was no mention of cellulitis, the residuals of frostbite, or duodenitis.  The failure to discuss this examination in regards to those claims is also not CUE, as it does not contain any information that can change the outcome of the November 5, 1987 Board decision.  

Fourth Alleged Error

The Moving Party alleges that the November 5, 1987 Board decision contains CUE in that it failed to assign a compensable rating to his service connected residuals of shell fragment wounds to the buttocks and right elbow.  

To answer this allegation, the Board merely notes that the issue of entitlement to an increased rating for shell fragment wounds to the buttocks and right elbow was not on appeal to the Board in November 1987.  Instead, the issue of entitlement to an increased rating for duodenitis was on appeal.  The Moving Party has not made specific allegation of error in regards to this issue.  The alleged errors involving the application of the combat presumption and the presumption of soundness are not relevant to the evaluation of duodenitis, and the Moving Party has not identified any evidence that the Board failed to address that is relevant to this matter. 

Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy the requirement for specificity in a motion for CUE.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003). 

















							(CONTINUED ON NEXT PAGE)
ORDER

The motion to revise the Board's November 5, 1987 decision on the basis of CUE is denied, insofar as the Board denied entitlement to service connection for the residuals of a neck injury.  

The motion to revise the Board's November 5, 1987 decision on the basis of CUE is denied, insofar as the Board denied entitlement to service connection for the residuals of a low back injury.

The motion to revise the Board's November 5, 1987 decision on the basis of CUE is denied, insofar as the Board denied entitlement to service connection for the residuals of frostbite of the feet.

The motion to revise the Board's November 5, 1987 decision on the basis of CUE is denied, insofar as the Board denied entitlement to service connection for cellulitis of the legs.  

The motion to revise or reverse a November 5, 1987 decision of the Board that denied entitlement to a compensable rating for duodenitis on the basis of CUE is dismissed without prejudice.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


